[Cite as State v. McVety, 2017-Ohio-2796.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASED NO. 8-16-19

        v.

TIMOTHY JON McVETY,                                       OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR16-02-0055

                                      Judgment Affirmed

                             Date of Decision: May 15, 2017




APPEARANCES:

        Marc S. Triplett for Appellant

        Eric C. Stewart for Appellee
Case No. 8-16-19


SHAW, J.

       {¶1} Defendant-appellant, Timothy Jon McVety (“McVety”), appeals the

November 1, 2016 judgment of the Logan County Court of Common Pleas entering

his conviction for one count of Insurance Fraud, in violation of R.C. 2913.47(B)(1),

a felony of the fifth degree, and sentencing him to three years of community control

and thirty days in jail.

                           Facts and Procedural History

       {¶2} On October 13, 2015, at approximately 4:30 p.m., Trevor Coomes was

driving a combine owned by Buckeye Agricultural Testing on Rusk Road in Miami

County when the drive coupler snapped causing the combine to fall into a roadside

ditch and roll. Mr. Coomes, who was not injured, called his employer, Jeffrey

Roeth, the owner of Buckeye Agricultural Testing, who immediately drove to the

scene of the accident, which was two to three miles from his place of business. Mr.

Roeth called Rob Hart, the owner of Hart’s Towing and Recovery, Inc., to assist

with extracting the combine from the ditch. Mr. Hart arrived to the accident at

approximately 5:00 p.m. and quickly ascertained that the combine was too large for

him to retrieve with his equipment. Mr. Hart called McVety, who owns McJack’s

Towing, LLC, for further assistance.

       {¶3} McVety arrived to the scene and the people assembled there repeatedly

attempted to upright the combine, but were unsuccessful.        The situation was


                                        -2-
Case No. 8-16-19


complicated by the fact that expensive research equipment was mounted on the

combine. Eventually, Sandy’s Auto and Truck Service was contacted and a driver

with a semi equipped with a rotating boom arrived to the scene at approximately

8:00 p.m. With the arrival of the new equipment, the combine was able to be

extracted from the ditch and placed upon a trailer to be towed back to Buckeye

Agricultural Testing. The job was finished around 11:30 p.m.

       {¶4} McVety told the other two tow companies that he would submit one bill

for the work of the three towing services on the job. McJack’s Towing submitted

an invoice totaling $19,412.25 to Western Reserve Insurance Company.

Representatives of Western Reserve were suspicious of the high amount on the

invoice, the fact that invoice stated that all three companies had performed ten hours

of work, which was inconsistent with the accident report, and that McJack’s had

already paid out $5,600 to Sandy’s and $6,600 to Hart’s. The fraud investigator

with Western Reserve contacted Sandy’s and Hart’s independently, discovered that

they had not been paid by McJack’s, and asked them to separately submit invoices

for their services on the job. Hart’s submitted an invoice for $3,210 and Sandy’s

for $643.50. The Logan County Sheriff’s Office was subsequently contacted as a

result of the fraud investigation by Western Reserve.




                                         -3-
Case No. 8-16-19


        {¶5} On February 10, 2016, the Logan County Grand Jury indicted McVety

on one count of Insurance Fraud, in violation of R.C. 2913.47(B)(1), a felony of the

fourth degree. McVety entered a plea of not guilty.

        {¶6} On September 15, 2016, a trial to the court was held, wherein several

witnesses testified.

        {¶7} On November 1, 2016, the trial court issued a judgment entry

convicting McVety of a lesser included offense of fifth degree felony Insurance

Fraud and sentencing him to three years of community control and thirty days in

jail.

        {¶8} McVety filed this appeal, asserting the following assignment of error.

        THE TRIAL COURT’S VERDICT FINDING APPELLANT
        GUILTY OF INSURANCE FRAUD IS NOT SUPPORTED BY
        SUFFICIENT EVIDENCE.

        {¶9} In his sole assignment of error, McVety claims that the prosecutor failed

to prove venue in this case. Specifically, he argues that the trial court erred in

finding him guilty of Insurance Fraud because the State failed prove beyond a

reasonable doubt that the fraudulent claim originated in Logan County.

        {¶10} In a criminal case, venue is not a material element, but the State must

still prove venue beyond a reasonable doubt. State v. Headley, 6 Ohio St.3d 475,

477 (1983). “Venue is satisfied where there is a sufficient nexus between the

defendant and the county of the trial.” State v. Chintalapalli, 88 Ohio St.3d 43, 45


                                         -4-
Case No. 8-16-19


(2000). Venue need not be proven in express terms. Id. Rather, it can be established

by all of the facts and circumstances viewed in the light most favorable to the State.

Id. In addition, it has been stated that a trial court has broad discretion to determine

the facts which would establish venue. See, e.g., State v. Mills, 6th Dist. Williams

No. WM-09-014, 2010-Ohio-4705, ¶ 22.

       {¶11} While McVety failed to raise the issue of venue in the trial court, the

failure to prove venue is plain error. See State v. Gardner, 42 Ohio App.3d 157,

158 (1st Dist.1987). At trial, the State adduced both direct and circumstantial

evidence from numerous witnesses that McJack’s office was located in Russells

Point, which is situated in Logan County. Moreover, the invoice in question that

represents the charges for the services of all three towing companies to be

$19,412.25 and that Sandy’s and Hart’s were already paid $5,600 and $6,600

respectively, stated that McJack’s business address was in Russells Point. In

addition, this invoice with the same Logan County address was also attached to an

email sent by a McJack’s towing employee to the insurance adjuster. Thus, the

record reflects substantial, credible evidence from which the trial court could have

reasonably concluded that venue had been proved beyond a reasonable doubt. See

State v. Gribble, 24 Ohio St.2d 85 (1970), paragraph two of the syllabus.

       {¶12} Moreover, if the State has demonstrated that the alleged crime

occurred in a particular location but failed to provide direct evidence that the


                                          -5-
Case No. 8-16-19


location is in the appropriate county, Evid.R. 201(B)(1) permits judicial notice of

generally-known facts within the territorial jurisdiction of the trial court; thus

judicial notice may be taken that a location is in a particular county. State v. Depina,

5th Dist. Stark No. 2014CA00091, 2015-Ohio-2254, ¶ 23, citing State v. Barr, 158

Ohio App.3d 86, 2004-Ohio-3900 (7th Dist). As such, the fact that Russells Point

is a city within Logan County could be judicially noticed.

       {¶13} Accordingly, the assignment of error is overruled and the judgment is

affirmed.

                                                                  Judgment Affirmed

WILLAMOWSKI and ZIMMERMAN, J.J., concur.

/jlr




                                          -6-